

 S2896 ENR: Justice Against Corruption on K Street Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2896IN THE SENATE OF THE UNITED STATESAN ACTTo require disclosure by lobbyists of convictions for bribery, extortion, embezzlement, illegal
			 kickbacks, tax evasion, fraud, conflicts of interest, making false
 statements, perjury, or money laundering.1.Short titleThis Act may be cited as the Justice Against Corruption on K Street Act of 2018 or the JACK Act.2.Disclosure of corrupt malpractice by lobbyists(a)RegistrationSection 4(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (6) the following:(7)for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense..(b)Quarterly reportsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended—(1)in paragraph (4), by striking and at the end;(2)in paragraph (5), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(6)for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense..Speaker of the House of RepresentativesVice President of the United States and President of the Senate